Citation Nr: 0825622	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  He died in April 2004 at age 59.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in St. Paul, Minnesota, which denied service connection 
for the cause of the veteran's death.

Subsequent to issuance of the September 2006 supplemental 
statement of the case (SSOC), the appellant submitted a 
statement accompanied by letters from North Suburban Family 
Physician indicating that the clinic would be closing and the 
physicians' practices relocated to other clinics.  Although 
this additional information was not considered by the RO, the 
Board finds that it is not relevant to the issue on appeal.  
As such, the case need not be remanded.  38 C.F.R. § 19.37 
(2007).  


FINDINGS OF FACT

1.  The veteran died in April 2004, as the result of 
esophageal cancer. 

2.  During his lifetime, the veteran was not in receipt of 
service connection for any disability.
	
3.  The preponderance of the evidence of record is against a 
finding that the veteran's cause of death is etiologically 
related to service.




CONCLUSION OF LAW

The veteran's cause of death was not incurred or aggravated 
in active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, a letter dated in June 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.  

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  While the June 2004 letter did not specifically 
discuss the conditions for which the veteran was service 
connected, the Board notes that the veteran had not been 
service connected for any disabilities during his lifetime.  
Any error on the first element of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The June 2004 letter did specifically address elements two 
and three, and the Board concludes that the rule of Hupp is 
satisfied. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The appellant 
previously requested more time to submit additional medical 
records that she had requested from North Suburban Family 
Physicians; she was given a 60-extension, but did not submit 
additional evidence.  The appellant has at no time since then 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, there is no 
medical evidence to suggest that any of the disabilities that 
may have contributed to the veteran's death should be 
service-connected.  The Board finds that an opinion is not 
needed on this claim because the preponderance of the 
evidence is against the conclusion that the cause of the 
veteran's death is associated with the veteran's service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's esophageal 
cancer, which led to his death, was the result of his active 
military service.  For the reasons that follow, the Board 
concludes that service connection for the cause of the 
veteran's death is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2007).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of the veteran's death may 
be demonstrated by showing that the veteran's death was 
caused by a disability for which the veteran had established 
service connection at the time of death or for which the 
veteran was otherwise entitled to receive service connection.  
See Hupp, 21 Vet. App. 342.  The Board notes that the veteran 
was not service connected for any disabilities during his 
lifetime.  Thus, the Board will inquire as to whether or not 
the veteran was entitled to service connection for any 
disabilities that caused his death.  Id.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
such as malignant tumors, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Particular diseases are deemed associated 
with herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.

The veteran's death certificate reports that he died in April 
2004, at age 59, and that the immediate cause of death was 
esophageal cancer.  The appellant believes that the veteran's 
esophageal cancer was caused by exposure to herbicides in 
Vietnam.  Although she also contends that his respiratory 
problems, including pleural effusion in the lungs, were also 
related to herbicide exposure, such problems were neither 
listed as causes of death nor as contributing conditions on 
the veteran's death certificate.  See Notice of Disagreement, 
February 2006.

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including gastrointestinal tumors, to include esophageal 
cancer, and non-malignant respiratory disorders.  See Fed. 
Reg., 72 FR 32395, 32406 (June 12, 2007).  Accordingly, 
esophageal cancer and non-malignant respiratory disorders, 
have not been added to the list of diseases associated with 
herbicide exposure.  See 38 C.F.R. § 3.309.  Based on the 
law, the veteran cannot benefit from the presumption, 
regardless of whether he was exposed to herbicides in 
service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, it is also well-established that the 
veteran had a current disability, esophageal cancer, prior to 
and at the time of his death.  His medical records show that 
he had received extensive treatment for esophageal cancer, 
and his death certificate shows that his death was caused by 
esophageal cancer.  Additionally, the evidence shows that the 
veteran incurred an in-service injury in that he was exposed 
to herbicides while serving in Vietnam.  His DD-214 form 
confirms he had over 4 months of service in Vietnam; 
therefore he is presumed to have been exposed to herbicides.  
See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 3.307.  

Nonetheless, the Board finds that the preponderance of the 
evidence is against actual causation of a disease or injury 
by exposure to herbicides.  The veteran's service medical 
records are negative for complaints of or treatment for any 
gastrointestinal disorders.  There is no evidence to support 
a finding that the veteran's esophageal cancer was manifest 
within the first post-service year.  In fact, the earliest 
evidence of treatment and diagnosis of esophageal cancer is 
in September 2003, nearly 35 years after service separation.  
The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms or 
findings for many years between the period of active duty and 
the first complaints or symptoms of esophageal cancer is 
itself evidence which tends to show that these conditions did 
not have their onset in service or for many decades 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board is mindful of the appellant's assertions that the 
veteran's exposure to Agent Orange caused or contributed to 
his esophageal cancer.  Specifically, she contends that he 
had no lifestyle risk factors, such as smoking or alcohol 
abuse.  See, e.g., Veteran's Statement, September 2006.  
However, none of the medical evidence of record links the 
veteran's esophageal cancer to herbicide exposure or 
otherwise refers to his military service.  The appellant's 
assertions are the only evidence contained in the claims file 
showing that the veteran's death was causally or 
etiologically related to service.  The appellant is not a 
medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis.  Absent 
a professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board acknowledges that the appellant has submitted 
excerpts of medical publications pertaining to cancer and 
dioxins, including a Report to Secretary of the Department of 
Veterans Affairs on the Association Between Adverse Health 
Effects and Exposure to Agent Orange by Admiral E.R. Zumwalt, 
Jr., dated in May 1990.  These excerpts are not probative 
evidence as they do not specifically relate to the veteran's 
particular case and in particular do not contain any analysis 
regarding any herbicide exposure incurred by the veteran and 
its connection to the cause of his death.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert, 5 Vet. App. 30, 
33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Furthermore, as already noted above, VA has specifically 
determined that there is no association between herbicide 
exposure and gastrointestinal tract tumors, to include 
esophageal cancer.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Consequently, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure, is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


